Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2, 9 and 16 stand cancelled. Claims 1, 3-8, 10-15 and 17-20 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed January 27, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2019/0372946 A1 to Nadeau et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 8, 10-12, 14, 15 and 17, 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2019/0372946 A1 to Nadeau et al., hereinafter, “Nadeau” in view of Rapid Triage of Diverse Media Devices: Boston Marathon Bombings: An Operational Case Study of Time Critical Response to Merlino et al., hereinafter, “Merlino”.
Claim 1. A method for prioritization of media related to an incident comprising: generating a tag associated with the incident; Nadeau [Abstract] teaches the law enforcement agencies can make efficient use of social media and other forms of public communications to make a public appeal for information on crimes and other investigations wherein the public appeals allow members of the public to easily submit information and/or media files from smartphones and other computers in a way that allows the submission to be linked to the public appeal (e.g. the specific case file or the attributes of the case file) so that the submission data can be found and accessed by law enforcement investigators.

Nadeau [0036] teaches in an alternative embodiment working with the app, this can be achieved by sending the user of the app ID to solicit from said user the source evidence data file. This could be done through broadcasting an app ID by way of telecommunications networks to the target audience of the app. The app ID may be specific to the target audience and identifying a specific matter for which an appeal is made for evidence.

Nadeau [0037] teaches the URL link may a matrix barcode shared on the media or used by a police officer to direct the evidence management system.

Nadeau [0040] teaches police, investigators or call center provide a URL or an app ID for submitting evidence. Person who recorded media relevant to event. That person opens the URL in the browser the device that recorded the event or opens the app of the device and the media files related to the event of interest are encrypted by browser or app and sent to an electronic evidence server subsequently, the investigators review decrypted copy of media. 

Nadeau [0051] teaches the investigator computer can also comprise a QR code generator to create a QR code (or any optically readable code able to encode the URL and be read by a smartphone) for inclusion in the social media or e-mail broadcast system 40 or alternatively transmitted to police officers. In this way, the URL can be more conveniently shared from one handheld device to another. For example, officers at the scene of a crime can access the QR code and show it to witnesses who can use their smartphones to connect to the URL of a quickly set-up public appeal site 45 for the crime event.

sending an appeal to the public for submission of media related to the incident, the appeal including the tag; Nadeau [Abstract] teaches an electronic media appeal to the public for information and evidence may be efficiently managed by sending on social media, e-mail and/or websites. As mentioned above, the public appeal may be used in the browser for the appeal or as a program or app to respond to the appeal. In this way, a citizen using the browser or app can upload media files from the computer or smartphone they are using with secure encryption to the party making the public appeal. 

Nadeau [0035] teaches the present invention may further provide the ability for the law enforcement to send out the URL to the public or a user to solicit the source evidence data file. In one embodiment the URL is broadcasted by different telecommunications networks to a target audience. The URL may be specific to the target audience and identifying a specific matter for which an appeal is made for evidence. Examiner interprets the URL to be the tag. 

Nadeau [0037] teaches the URL link may a matrix barcode shared on the media or used by a police officer to direct the evidence management system.

Nadeau [0040] teaches police, investigators or call center provide a URL or an app ID for submitting evidence. Person who recorded media relevant to event. That person opens the URL in the browser the device that recorded the event or opens the app of the device and the media files related to the event of interest are encrypted by browser or app and sent to an electronic evidence server subsequently, the investigators review decrypted copy of media. 

Nadeau [0051] teaches the investigator computer can also comprise a QR code generator to create a QR code (or any optically readable code able to encode the URL and be read by a smartphone) for inclusion in the social media or e-mail broadcast system 40 or alternatively transmitted to police officers. In this way, the URL can be more conveniently shared from one handheld device to another. For example, officers at the scene of a crime can access the QR code and show it to witnesses who can use their smartphones to connect to the URL of a quickly set-up public appeal site 45 for the crime event.

(Per specification [0014] The techniques described herein overcome these problems and others, individually and collectively. When generating a public appeal for media files related to an incident, a law enforcement agency may first generate a tag associated with the incident. The tag may be an incident specific QR code, web site universal resource identifier (URI), a bar code, a hashtag, etc. When sending out the public appeal, the unique tag may be included with instructions to use the tag when providing media files (e.g. scanning a QR code with a smartphone directs a user to a website where a file can be uploaded, etc.). Thus, when the media file is received, it is associated with the tag, and as such, is associated with the incident. The media file may then be stored in an evidence system as being associated with the particular incident.) 

receiving media from an incident from the public and receiving media related to the incident from the public, the received media associated with the tag Nadeau [0038] teaches Referring to FIG. 1 illustrating a flowchart of the steps involved in electronic evidence collection according to the prior art. Members of the public witness a crime and use a digital camera/recording device to record an event of interest. The media file is shared or sent to law enforcement, possibly in response to a public appeal. The police gather media files and attempt to confirm who recorded the media and authenticity of the recording—Police technician selects media files related to the event of interest and copies them for electronic evidence under control of an evidence officer. Then, the investigators review electronic evidence. 

Nadeau [0040] teaches police, investigators or call center provide a URL or an app ID for submitting evidence. Person who recorded media relevant to event. That person opens the URL in the browser the device that recorded the event or opens the app of the device and the media files related to the event of interest are encrypted by browser or app and sent to an electronic evidence server subsequently, the investigators review decrypted copy of media. 

Nadeau [0041] teaches FIGS. 3 and 4 illustrate respectively a schematic block diagram and a flowchart of an electronic evidence collection and handling system according to one embodiment having evidence acceptance capabilities to receive evidence following a public appeal for evidence in which a browser is used to encrypt evidence media files at a computer or device where the source media file is stored.

retrieving confirmed incident related media, the confirmed incident related media having been confirmed as being associated with the incident; Nadeau [0008] teaches applicant has discovered that law enforcement agencies can make efficient use of social media and other forms of public communications to make a public appeal for information on crimes and other investigations wherein the public appeals allow members of the public to easily submit information and/or media files from smartphones and other computers in a way that allows the submission to be linked to the public appeal (e.g. the specific case file or the attributes of the case file) so that the submission data can be found and accessed by law enforcement investigators.

Nadeau [0015] teaches FIG. 3 is a schematic block diagram of an electronic evidence collection and handling system according to one embodiment having evidence acceptance capabilities to receive evidence following a public appeal for evidence in which a browser is used to encrypt evidence media files at a computer or device where the source media file is stored;

Nadeau [0045] teaches it will also be appreciated that the interface provided to the citizen can allow the citizen to provide a report of information, such as eye-witness accounts, relevant to the investigation that can be helpful to investigators. An information form template can be provided as part of the interface for this purpose. In some cases, such information can be sent to the server 45 from device 50 even without sending a media file. The citizen-provided information will be stored in the evidence storage server 15 in association with the police file for investigators to review and consider during the course of their investigation.

identifying artifacts of interest in the confirmed incident related media; Nadeau [0036] teaches in an alternative embodiment working with the app, this can be achieved by sending the user of the app ID to solicit from said user the source evidence data file. This could be done through broadcasting an app ID by way of telecommunications networks to the target audience of the app. The app ID may be specific to the target audience and identifying a specific matter for which an appeal is made for evidence. Examiner interprets evidence as artifacts of interest.

Nadeau [0040] teaches that person opens the URL in the browser the device that recorded the event or opens the app of the device and the media files related to the event of interest are encrypted by browser or app and sent to an electronic evidence server subsequently, the investigators review decrypted copy of media. 

Nadeau [0041] teaches FIGS. 3 and 4 illustrate respectively a schematic block diagram and a flowchart of an electronic evidence collection and handling system according to one embodiment having evidence acceptance capabilities to receive evidence following a public appeal for evidence in which a browser is used to encrypt evidence media files at a computer or device where the source media file is stored. Examiner interprets evidence as artifacts of interest.
determining presence of the artifacts of interest in a plurality of received media; and Nadeau [0038] teaches then, the investigators review electronic evidence.
Nadeau [0040] teaches that person opens the URL in the browser the device that recorded the event or opens the app of the device and the media files related to the event of interest are encrypted by browser or app and sent to an electronic evidence server subsequently, the investigators review decrypted copy of media. 

Nadeau [0045] teaches it will also be appreciated that the interface provided to the citizen can allow the citizen to provide a report of information, such as eye-witness accounts, relevant to the investigation that can be helpful to investigators. An information form template can be provided as part of the interface for this purpose. In some cases, such information can be sent to the server 45 from device 50 even without sending a media file. The citizen-provided information will be stored in the evidence storage server 15 in association with the police file for investigators to review and consider during the course of their investigation.

Nadeau fails to explicitly teach prioritizing the plurality of received media. However, Merlino, in the field of analyzing media from the public, teaches prioritizing the plurality of received media based on the presence of the artifacts of interest. Merlino [VIII G. E. Advanced Analytics – Timeline Representation] teaches Recording accurate time of evidence during an investigation is extremely important. Because we only had proxy media files, our files did not contain time codes. If we had the original files, we would have time stamps. What is missing is the ability to tag a frame or scene and drop it into a visual timeline. The timeline would allow a user to scroll through the days and play back the most relevant and unique pieces of evidence (Fig. 7). See Table I.

Merlino the company used the trending daily questions about the incident put forth by the local and national media outlets as the evolving priorities (Table 1).

(Merlino [VIII G. Advanced Analytics – Object Detection] also teaches determining presence of the artifacts of interest in a plurality of received media)

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify receiving media related to the incident from the public, the received media associated with the tag by Nadeau and Merlino’s teaching prioritizing the plurality of received media. One would have been motivated to perform this combination due to the fact that it will be appreciated that the methods and systems described herein can allow investigators to quickly canvass the public for information and evidence related to an investigation and to have the response from the public returned to investigators quickly for review. This can lead to faster solving of investigations. When the citizen provides evidence media files, encrypting such files at their source can simplify the chain of custody of the evidence and thus make such evidence easier to use in court and more reliable to be used by investigators. This can lead to greater efficiency in prosecution of criminals.. (Nadeau [0062]). In combination, Merlino is not altered in that Merlino continues to generate a tag associated with the incident Nadeau's teachings perform the same as they do separately of asking the general public to contribute photos and videos at an event.
Therefore one of ordinary skill in the art, such as an individual working in the field of tagging media could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 3. Merlino further teaches wherein the artifacts of interest comprise objects within the confirmed incident related media. Merlino [G. Advanced Analytics – Object Detection] teaches as the case evolved through the week, the engineers were asked to look for various objects (backpack, white hat, black hat, face, etc.). Current object detection technologies work well when created by the technologists with full control over the training data and expected quality from the testing set. In this scenario, the object detection models needed to be created on the fly by the end user and work on an uncontrolled testing set (Fig. 8).
Claim 4. Merlino further teaches further comprising: further prioritizing the plurality of received media based on at least one of: a timestamp of the received media; and a location of generation of the received media. Merlino [V. Data Processing] teaches to process the data, the user simply placed a folder of media files onto the server and submitted the job through the web interface using the name, date and location of the collection.

Merlino [E. Advanced Analytics – Timeline Representation] teaches Recording accurate time of evidence during an investigation is extremely important. Because we only had proxy media files, our files did not contain time codes. If we had the original files, we would have time stamps…The timeline would allow a user to scroll through the days and play back the most relevant and unique pieces of evidence (Fig. 7).
Claim 5. Merlino further teaches further comprising: further prioritizing the plurality of received media based on a quality of the received media. Merlino [VIII G. Advanced Analytics – Object Detection]
Claim 7. Merlino further teaches further comprising: creating an incident timeline for the incident, the incident timeline comprising the highest priority media available for each time slice. Merlino [E. Advanced Analytics – Timeline Representation] teaches Recording accurate time of evidence during an investigation is extremely important. Because we only had proxy media files, our files did not contain time codes. If we had the original files, we would have time stamps…The timeline would allow a user to scroll through the days and play back the most relevant and unique pieces of evidence (Fig. 7).
Claim 8. It differs from claim 1 in that it is a system performing the method of claim 1. Therefore claim 8 has been analyzed and reviews in the same way as claim 1. See the above analysis. 
Claim 10. It differs from claim 3 in that it is a system performing the method of claim 3. Therefore claim 10 has been analyzed and reviews in the same way as claim 3. See the above analysis. 
Claim 11. It differs from claim 4 in that it is a system performing the method of claim 4. Therefore claim 11 has been analyzed and reviews in the same way as claim 4. See the above analysis. 
Claim 12. It differs from claim 5 in that it is a system performing the method of claim 5. Therefore claim 12 has been analyzed and reviews in the same way as claim 5. See the above analysis. 
Claim 14. It differs from claim 7 in that it is a system performing the method of claim 7. Therefore claim 14 has been analyzed and reviews in the same way as claim 7. See the above analysis. 
Claim 15. It differs from claim 1 in that it is a non-transitory processor readable medium containing a set of instructions thereon that when executed by a processor cause the processor to perform the method of claim 1. Therefore claim 15 has been analyzed and reviews in the same way as claim 1. See the above analysis. 
Claim 17. It differs from claim 4 in that it is a non-transitory processor readable medium containing a set of instructions thereon that when executed by a processor cause the processor to perform the method of claim 4. Therefore claim 17 has been analyzed and reviews in the same way as claim 4. See the above analysis. 
Claim 18. It differs from claim 5 in that it is a non-transitory processor readable medium containing a set of instructions thereon that when executed by a processor cause the processor to perform the method of claim 5. Therefore claim 18 has been analyzed and reviews in the same way as claim 5. See the above analysis. 
Claim 20. It differs from claim 7 in that it is a non-transitory processor readable medium containing a set of instructions thereon that when executed by a processor cause the processor to perform the method of claim 7. Therefore claim 20 has been analyzed and reviews in the same way as claim 7. See the above analysis. 
Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0372946 A1 to Nadeau et al., hereinafter, “Nadeau” in view of Rapid Triage of Diverse Media Devices: Boston Marathon Bombings: An Operational Case Study of Time Critical Response to Merlino et al., hereinafter, “Merlino”. and in further view of US 2013/0011083 to Berkovich et al., hereinafter, “Berkovich”.
Claim 6. The combination of Nadeau and Merlino fails to explicitly teach prioritizing image based on the noise in an image. Berkovich, in the field of creating a collection of images, teaches further comprising: further prioritizing the plurality of received media based on a stability of the received media; wherein stability refers to the amount of shakiness in the video, wherein received media with less shakiness is prioritized over received video with more shakiness. Merlino [VIII G. Advanced Analytics – Object Detection]
Berkovich [0003] teaches there are known methods for ranking images, such as ranking according to optical quality of images or ranking according to popularity of the images.
Berkovich [0004] teaches Additionally, there are known methods for identifying and clustering related images, for example for creating batches of images related to a certain event or period of time.
Berkovich [0040] teaches processor 14 may rank the photos based on various criteria, which may relate, for example, to photographed objects/people of interest, optical and/or composition quality of the image
Berkovich [0040] teaches after identifying the main objects and/or people of interest, processor 14 may rank the images based on, for example, parameters relating to the optical quality of the relevant regions in the image, for example, such as focus, illumination, color, noise and/or any other related parameters, and/or parameters relating to the noticeability of the objects/people of interest in the image, for example, such as location of the objects/people on the image, harmonization, composition and/or any other related parameters. Examiner interprets identifying the objects of interest, where the identifying to be tagging an image and the object of interest to be the event
Berkovich teaches creating a collection of preferred images. The benefit of ranking the images based on quality will reduce the amount of stored images and reduce time for processing and sharing only those specific images [0002].
Claim 13. It differs from claim 6 in that it is a system performing the method of claim 6. Therefore claim 13 has been analyzed and reviews in the same way as claim 6. See the above analysis. 
Claim 19. It differs from claim 6 in that it is a non-transitory processor readable medium containing a set of instructions thereon that when executed by a processor cause the processor to perform the method of claim 6. Therefore claim 19 has been analyzed and reviews in the same way as claim 6. See the above analysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661